BBICKELL, C. J.
We can not discover that tire record presents any other question than the sufficiency of the evidence to authorize the conviction of the appellant. There may be some conflict in the evidence; parts of it tending to establish guilt, and parts tending to establish innocence. We can not revise the findings of fact by the judge of the county court, and reverse the judgment, unless it is plainly erroneous.—Summers v. State, 70 Ala. 16; Cawthorn v. State, 63 Ala. 157.
It is shown, the corn was delivered to the defendant, with the knowledge and consent of Walton, the owner. The want of his knowledge or consent is not an element of the offense with which the defendant is charged. It is the dealing or trading in the agricultural products mentioned, within the specified hours, the statute pronounces a misdemeanor. — Code of 1876, §4369. If the owner of the products engage in such dealing, by selling, bartering, or otherwise disposing of them in the course of trade, within the prohibited hours, he is guilty of a misdemeanor, of the same kind and degree, and subject to the same punishment, as the person who buys and receives them. That the corn was disposed of with the consent of the owner, did not render the act of the defendant, in buying, or receiving it, inoffensive to the statute.
There was also evidence having a tendency to show that the defendant did not buy, or barter for the corn, and that he merely suffered it to be left in his house. There was. also evidence tending to show a purchase by the defendant. The County Court had the witnesses before it, and gave credit to the evidence of a sale. We can not say it erred in the finding.
Affirmed.